Per Curiam.
The application of the relators herein, Ludwig Anderson and Margit Anderson for the issuance out of this court of a citation and an order requiring the respondents in this proceeding, August Descheemaeker, Alphonse Croes and George Evertz, to show cause before this court why they should not be punished for contempt for the alleged violation of a decree and judgment given and entered in the district court of Carbon County, wherein relators were plaintiffs and the respondents here were defendants, now pending on appeal in this court, is denied and this proceeding is ordered dismissed.
*613MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANDERSON, BOTTOMLY and DAVIS, concur.